Title: From George Washington to Charles Washington, 12 April 1785
From: Washington, George
To: Washington, Charles



Dear Brother,
Mount Vernon ⟨12⟩th April ⟨17⟩85.

The enclosed is the last letter I have had from your Son George—why it is so, I cannot r⟨eadil⟩y Acct, except ⟨for⟩ the irregularity of the Post Office ⟨which⟩ seems to be under very bad management. Another letter of his, of the ⟨mutilated⟩ to a young Lady of this family ⟨mutilated⟩ reason to look for him here the latter ⟨end⟩ of this, or beginning of next Month.
I lend our Nephew Geo: Steptoe Washington a horse Saddle & Bridle to visit his ⟨moth⟩er’s, of which he seems desirous—it would be well for you to have attention to his return in time. Mr

Balch, Master of the Academy at which he is, speaks of him in favorable terms.
Immediately upon receipt of the ⟨mon⟩ey I informed Mr Balch that I was ready to discharge any Expences which had been incurred on Acct of the Boys—the enclosed letter from him is the only answer I have got to it. As they have been there near Eight Months the Sum you sent me will not, I expect, discharge what may be due for Schooling, Board & Cloathing. I therefore wish to have more sent me as my own expenditures are too great to allow me to be in advance for them. I have desired Mr Balch to receive the Boys into his own family again as soon as his house is in order for it. Mrs Washington joins in love to my Sister & yr family. And I am Yr Affecte

Go: Washington


How does yr Subscriptions to the Potomk Navigation go on?

